DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2, 4-6, 8, 13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 7, 9-12, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 108462895) in view of Zhu et al. (CN 104199632).
Regarding claims 1 and 20, Xu discloses a sound effect adjustment method, applied to an electronic device (abstract: lines 8-10: Xu discusses how a sound effect processing comprises the step of adjusting the sound effect parameter of the digital audio data), comprising: detecting whether current electronic device is running a target application (abstract lines 2-7 and Paragraph: 0007: Xu discusses acquiring target sound effect parameters corresponding to the equipment information and the application scene information, i.e. by detecting a currently running target application), wherein the current electronic device is capable of outputting audio sounds when running the target application (Paragraphs: 0007 and 0020: Xu discusses how the 
Xu discloses the invention set forth above but does not specifically points out “determining at least one reference electronic device corresponding to the current electronic device when running the target application”
Zhu however discloses determining at least one reference electronic device corresponding to the current electronic device when running the target application (Paragraphs: 0008 and 0052-0053: Zhu discusses how the sound effect setting device respectively judges whether the current sound effect setting information of each application corresponding to the current user is consistent with the sound effect setting, i.e. by determining that the electronic device corresponding to the current electronic device when running the target application).    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Xu, and modify a system to determine at least one reference electronic device corresponding to the current electronic device when running the target application, as taught by Zhu, thus allowing to 
Regarding claim 15, Xu discloses an electronic device, comprising: a processor; an audio output module, coupled to the processor; and a memory coupled to the processor; wherein the memory stores at least one instruction (Paragraph: 0018); the at least one instruction is executable by the processor to perform a method comprising: detecting whether a current electronic device is running a target application (Paragraphs: 0007, 0023 and 0033: Xu discusses how the device information and/or the application scenario information corresponding according to the target sound effect parameters), wherein the current electronic device is capable of outputting audio sounds when running the current electronic device (Paragraphs: 0007 and 0020: Xu discusses how the target sound effect parameter corresponding to the device information and the obtained application scenario information, i.e. outputting audio sounds based on running the target application); obtaining sound effect parameters configured by the reference electronic device when running the target application (Paragraphs: 0044, 0047 and 0049: Xu discusses how the target sound effect parameter acquisition module can obtain the target sound effect parameters of the device information of the current audio output device); acquiring, based on the sound effect parameters, sound effect data for output sound effects to be output by the current electronic device that is running the target application (Paragraphs: 0044, 0047 and 0049: Xu discusses how the target sound effect parameter acquisition module can obtain the target sound effect parameters of the device information of the current audio output device); and outputting the sound effect data for the output sound effects to the audio output module (Paragraphs: 0031 and 0049: Xu discusses how the target sound effect parameter acquisition module obtain the target sound effect parameters of the device information of the current audio output device to 
Xu discloses the invention set forth above but does not specifically points out “determining at least one reference electronic device corresponding to the current electronic device when running the target application”
Zhu however discloses determining at least one reference electronic device corresponding to the current electronic device when running the target application (Paragraphs: 0008 and 0052-0053: Zhu discusses how the sound effect setting device respectively judges whether the current sound effect setting information of each application corresponding to the current user is consistent with the sound effect setting, i.e. by determining that the electronic device corresponding to the current electronic device when running the target application).
Considering claim 7, Zhu discloses the method of claim 1, wherein the determining at least one reference electronic device corresponding to the current electronic device when running the target application, comprises: when the current electronic device is running the target application, determining, based on a predetermined relationship table, the at least one reference electronic device corresponding to the current electronic device, wherein the predetermined relationship table comprises a corresponding relationship of the current electronic device and the reference electronic device (Paragraphs: 0052-0053 and 0060: Zhu discusses how the user equipment compares Table 1 and Table 2 and judges the two are inconsistent, and it is determined that the sound effect setting information of the app_1 needs to be updated; and how the sound effect setting device first judges whether the sound effect setting information of each application corresponding to the current user is stored in the network device). 

Considering claim 10, Zhu discloses the method of claim 1, wherein the acquiring sound effect parameters configured by the reference electronic device when running the target application, comprises: judging whether the reference electronic device is running the target application; and acquiring sound effect parameters currently configured by the reference electronic device when running the target application (Paragraphs: 0052-0053 and 0060). 
Considering claim 11, Zhu discloses the method of claim 10, further comprising: when the reference electronic device is not running the target application, acquiring sound effect parameters that were previously configured by the reference electronic device when the target application was running a last time on the reference electronic device (Paragraphs: 0052-0054 and 0056: Zhu discusses how a system judges whether the current sound effect setting information of each application corresponding to the current user is consistent with the sound effect setting information of the corresponding application stored (i.e. previously configured) in the network device).  
Considering claim 12, Zhu discloses the method of claim 1, wherein the acquiring sound effect parameters configured by the reference electronic device when running the target application, comprises: acquiring historical sound effect parameters configured by the reference electronic device when the reference electronic device was running the target application; and 
Considering claim 14, Zhu discloses the method of claim 1, wherein the target application comprises at least one of a group of a music player application, a video player application, a call application, and a game application; and the adjusting, based on the sound effect parameters, output sound effects of the current electronic device when running the target application (Paragraph: 0022: application in the tablet, smart phone, PDA), comprises: adjusting sound effect data for output sound effects based on the sound effect parameters, the output sound effects being to be output by the current electronic device when running the target application; and outputting the sound effect data to an audio output module of the current electronic device (Paragraphs: 0008 and 0052-0053). 
4. Claims 3, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 108462895) in view of Zhu et al. (CN 104199632) and further in view of LAAKSONEN et al. (US 20140285312).
Considering claims 3 and 16, Xu in view of Zhu fail to disclose claims 3 and 16. LAAKSONEN however discloses the method of claims 3 and 16, wherein the determining at least one reference electronic device corresponding to the current electronic device when running the target application, comprises: obtaining current location information of the current electronic device when running the target application (Paragraphs: 0008 and 0023); obtaining, based on the current location information, one or more other electronic devices spaced from the current electronic device within a predetermined range (Paragraphs:0008,  0026 and 0028); and determining the one or more other electronic devices as the at least one reference electronic device (Paragraphs: 0008, 0028-0029 and 0037: LAAKSONEN discusses how one can record a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Xu and Zhu, and modify a system wherein the determining at least one reference electronic device corresponding to the current electronic device when running the target application, comprises: obtaining current location information of the current electronic device when running the target application; obtaining, based on the current location information, one or more other electronic devices spaced from the current electronic device within a predetermined range; and determining the one or more other electronic devices as the at least one reference electronic device, as taught by LAAKSONEN, thus facilitating user control of processing, editing and mixing object-based stereo audio signals, as discussed by LAAKSONEN.    
Considering claim 17, Zhu discloses the electronic device of claim 16, wherein a number of the other electronic devices is more than one, the determining the one or more other electronic devices as the at least one reference electronic device, comprises: determining whether the other electronic devices include at least one electronic device that is running the target application; and when the other electronic devices comprise at least one electronic device that is running the target application, determining the at least one electronic device that is running the target application as the at least one reference electronic device (Paragraphs: 0052-0053 and 0060: Zhu discusses how the user equipment compares Table 1 and Table 2 and judges the two are inconsistent, and it is determined that the sound effect setting information of the app_1 needs to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            02/08/2022